Citation Nr: 9912808	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for kidney disease for 
accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
November 1969.  He died on August [redacted], 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1994 and March 1995 rating 
determinations of the Houston Department of Veterans Affairs 
(VA) Regional Office (RO).  


REMAND

The appellant, the veteran's widow, contends that the 
veteran's death was due to kidney disease that began 
inservice.  

The death certificate indicates that the veteran died in 
August 1994 in the Emergency Room at Doctors Hospital in 
Laredo, TX.  However, the records of this treatment are not 
contained in the claims file.  Such records would provide 
probative evidence in assessing the cause of the veteran's 
death.  Therefore, this case will be returned to the RO to 
obtain pertinent hospital and clinical records.

In letters dated in March 1990 and July 1993, H. John 
Reineck, M.D., reported that he had treated the veteran since 
1984, for end stage renal disease, and that it was possible 
the veteran's renal disease had had its onset as early as 
1968 or even earlier.  The records of Dr. Reineck's treatment 
have not been associated with the claims folder.  VA has a 
duty to obtain records of relevant treatment reported by 
private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).

VA has a duty to assist the appellant in the development of 
facts pertinent to a claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103, 3.159 (1998).  That duty includes 
obtaining medical records where indicated by the facts and 
circumstances of the case.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should request that the appellant 
report all treatment received by the 
veteran for the period between his 
discharge from service and his death.  
The RO should then take all necessary 
steps to obtain those records not already 
part of the claims folder.  The RO should 
specifically request legible copies of 
all treatment records from the Doctors 
Hospital and from Dr. Reineck.

2.  After undertaking any development 
deemed appropriate, in addition to that 
outlined above, the RO should 
readjudicate the issues of entitlement to 
service connection for the cause of the 
veteran's death and entitlement to 
service connection for kidney disease on 
an accrued basis.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



